Citation Nr: 0006908	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-27 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a lumbar laminectomy.

2.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the fifth digit of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran retired in November 1996 
after more than 20 years of active service.


FINDINGS OF FACT

1.  The veteran's residuals of a lumbar spine laminectomy 
include complaints of pain, but no other disc involvement.

2.  The veteran's residuals of a lumbar spine laminectomy do 
not include abnormal motion, positive straight leg testing, 
or severe loss of range of motion.

3.  The veteran's fifth digit of the right hand is not 
ankylosed in an unfavorable position.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a lumbar laminectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5293 
(1999).

2.  The criteria for an initial compensable evaluation for 
residuals of an injury to the fifth digit of the right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 
5227 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for higher evaluations are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board can also reasonably find that a challenge 
to an initial evaluation is similarly well grounded.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.  In 
these claims, the veteran has challenged the adequacy of 
initially assigned evaluations following grants of service 
connection, and thus the possibility of staged ratings must 
be considered.

I.  Residuals of a Lumbar Laminectomy

The veteran underwent a lumbar laminectomy in October 1995 at 
Terre Haute Regional Hospital in Terre Haute, Indiana.  The 
veteran retired from active service in November 1996.

As a result of his claim, the veteran was provided his first 
VA examination in February 1997.  The veteran reported that 
he was then employed as a supervisor for a uniform company.  
During the orthopedic portion of the examination, the 
veteran's history was reviewed.  The veteran reported that he 
initially did well following the surgery, but that he later 
developed additional back pain.  The veteran further related 
that conservative (non-surgical) treatment was recommended, 
which has since followed.  The veteran denied radiation to 
his lower extremities or numbness.  Objectively, the veteran 
could flex forward to within six inches of touching the 
floor, and he could look back at the ceiling.  Rotation was 
also described as good.  Quadriceps were described as having 
5/5 strength.  Reflexes were 2+ and equal both at the 
Achilles and at the patellar tendon.  That examiner stated 
that the veteran had pain in his low back, which was not 
uncommon after having a discectomy.  The general medical 
portion of the examination revealed substantially the same 
results.

In correspondence dated March 1997, Vicente Sison, M.D., 
informed the RO that the veteran's pain had continued since 
the surgery, and that the veteran exhibited spasm when seen 
in March 1996.  He continued that the veteran had not then 
decided whether to go forward with further surgery.

In September 1997, the veteran was provided another VA 
examination.  The veteran complained of severe back pain, 
most noticeably after driving 30 minutes to an hour, with 
pain radiating to both legs.  Pain was constant with 
occasional flare-ups.  No neurological deficits were noted, 
and the veteran was diagnosed as well developed.  There was 
no precaution tenderness in the spinous processes, and no 
spasm.  There was tenderness on both sides of the sacral 
spine.  Straight leg raising was negative.  Motor examination 
showed normal bulk and tone, and muscle strength was 5/5 
throughout.  Flexion was 90 degrees, and extension was 30 
degrees.  The examiner stated that there was no evidence of 
spinal cord injury, but that the veteran did suffer from 
radiculopathic pain, but with no other neurological 
involvement.  

The veteran was afforded an examination in January 1998 in 
conjunction with his application to be a United States Postal 
Service letter carrier.  His history was reviewed.  The 
veteran could flex forward 70 degrees and touch his toes, and 
extension was 30 degrees.  Lateral movement was 25 degrees 
bilaterally, and range of motion of the hips was full.  
Patellar reflexes were 2+ bilaterally, and Achilles reflexes 
were 1+.  There was no sensory loss to light touch, and 
straight leg raising was negative.  X-rays revealed 
demonstrable hemilaminectomy defects and minimal disc space 
narrowing at the L4 and L5 levels.  The examining physician's 
diagnosis was multi-level degenerative disc disease, status 
post-operative, with continued complaints of back discomfort.  
As a result of this examination, the veteran was found unfit 
for employment as a letter carrier.  Looking at the above, 
the Board initially finds that a staged rating is not 
warranted, as the level of disability attributable to 
residuals of a lumbar laminectomy have remained substantially 
static throughout this claim.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

Factors in evaluating the disability of the joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal; (b) more 
movement than normal; (c) weakened movement; (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (1999).

Diagnostic Code 5293 evaluates intervertebral disc syndrome.  
A 20 percent evaluation is warranted when moderate symptoms 
are exhibited, with recurring relief.  A 40 percent 
evaluation is warranted when symptoms are severe, with 
recurring attacks with intermittent relief.  Finally, a 60 
percent evaluation, the highest under this diagnostic code, 
is warranted when symptoms are pronounced; with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for chronic lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation, 
the highest under that Diagnostic Code, is warranted with the 
presence of Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999)

Finally, Diagnostic Code 5292 provides that a 20 percent 
evaluation is warranted with moderate loss of motion of the 
lumbar spine, while the highest evaluation, 40 percent, is 
warranted for severe loss of range of motion.  38 C.F.R. 
§ 4.71a, Diagnostic code 5292.

The veteran's representative noted in the January 2000 
informal hearing presentation that two VA General Counsel 
opinions also are applicable in this claim.  VAOPGCPREC 36-97 
(issued December 12, 1997) held that Diagnostic Code 5293, 
which evaluates intervertebral disc syndrome, included loss 
of range of motion because the nerve defects and resulting 
pain associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Thus, the VA General Counsel, citing Johnson v. 
Brown, 9 Vet. App. 7 (1996), found 38 C.F.R. §§ 4.40; 4.45 
must be considered when a disability is evaluated under this 
diagnostic code.  Ultimately, the GC found DeLuca v. Brown, 8 
Vet. App. 202 (1995) applicable under Diagnostic Code 5293. 

The veteran's representative also noted that VAOPGCPREC 9-98 
(issued August 14, 1998) held that if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  

The veteran's residuals of a lumbar laminectomy have been 
assigned a 20 percent evaluation under Diagnostic Code 5293 
in a November 1997 supplemental statement of the case 
incorporating a rating action.  The RO found the veteran's 
credible complaints of pain to be the determinative factor in 
assigning the 20 percent evaluation.  In light of the above, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for residuals 
of a lumbar laminectomy.  The Board initially notes that the 
veteran's range of motion throughout this claim has not been 
appreciably diminished, and thus, the Board finds that a 40 
percent evaluation is not warranted under Diagnostic Code 
5292.  

Further, the Board finds that an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5295.  In this 
respect, straight leg testing has consistently been negative 
throughout this claim, and as noted above, there is good 
range of motion.  While minimal disc space narrowing at the 
L4 and L5 levels was noted by the postal examiner, such was 
described as minimal, and no abnormality on motion was ever 
noted during this claim.  Thus, the criteria for a 40 percent 
evaluation under Diagnostic Code 5295 have not been met.

Finally, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
under Diagnostic Code 5293.  In this regard, the current 20 
percent evaluation has been assigned in large part as a 
result of credible complaints of pain.  Indeed, the examiner 
who performed the orthopedic portion of the February 1997 
examination said pain was a common residual of the type of 
surgery that was performed on the veteran.  Nonetheless, 
except for pain, no disc symptomatology has been exhibited 
during the course of this claim.  The veteran has regularly 
denied bowel or bladder incontinence, and reflexes have been 
noted to be normal.  Similarly, there has been no sensory 
loss.  In light of this, the Board finds that the currently 
assigned 20 percent evaluation best approximates the level of 
disability attributable for this disorder.

II.  Residuals of Injury to the Fifth Digit of the Right Hand

The veteran is right handed dominant.  In June 1983, the 
veteran was involved in a motorcycle accident, which among 
other things, injured the fifth finger of his right hand.  

As a result of this claim, the veteran was provided a VA 
orthopedic and general medical examination in February 1997.  
An early swan-neck deformity was observed in the right fifth 
finger.  The finger could be passively manipulated to full 
extension, and it displayed full flexion.  Two point 
discrimination was normal.  Other reports, including a 
January 1998 Postal Service examination report, reflect 
substantially similar findings.  As such, the Board finds 
that a staged rating is not warranted.

The RO has evaluated this disability under Diagnostic Code 
5227, which does not provide that ankylosis of a finger 
(other than the thumb, index or middle fingers) warrants a 
compensable evaluation, barring unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (1999).  As the 
veteran's right fifth finger is not ankylosed in an 
unfavorable position, the Board finds that the preponderance 
of the evidence is against this claim.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).  

III.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that either disability under 
consideration has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  While the veteran has argued (and submitted 
evidence to support) that he has been denied employment by 
the United States Postal Service as a result of his service 
connected back disorder, the current 20 percent schedular 
evaluation does contemplate a reduction in earning capacity.  
Nonetheless, the veteran's low back disorder has not resulted 
in marked interference with employment.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

An initial disability evaluation in excess of 20 percent for 
residuals of a lumbar laminectomy is denied.

An initial compensable disability evaluation for residuals of 
an injury to the fifth digit of the right hand is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

